Citation Nr: 1522492	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, regardless of the determination reached by the RO in February 2009 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the June 2006 final denial is new and relates to an unestablished fact necessary to substantiate the claim.

3.  Competent and credible evidence indicates that sleep apnea was incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The requirements for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for sleep apnea was initially denied in a March 2006 rating decision.  That denial was continued in a June 2006 rating decision, and the Veteran was provided notice of that decision in July 2006.  He did not appeal the June 2006 rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 2006 rating decision included service treatment records (STRs) and VA and private treatment records.  Service connection for sleep apnea was denied in that rating decision because there was no evidence showing that the Veteran incurred sleep apnea in service or that it was related to any service-connected condition.

Evidence added to the record since the June 2006 rating decision consists of a lay statement submitted by a third party, the Veteran's hearing testimony, a statement submitted by a private sleep specialist, and additional VA treatment records.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim; namely, in-service incurrence of sleep apnea.  Accordingly, the claim for service connection for sleep apnea is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection

Reopening the Veteran's claim does not end the inquiry.  A decision on the merits is also necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was initially diagnosed with obstructive sleep apnea in August 2005, but asserts that the condition began prior to that time, during service.  After reviewing the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted.

The Veteran's STRs do not document an earlier diagnosis of sleep apnea or include complaints such as tiredness or difficulty sleeping.  However, during his Board hearing, the Veteran testified that in 1990 he experienced an episode of waking up gasping for air, which had been attributed to gastroesophageal reflux disease.  He indicated that similar episodes subsequently occurred.  The Veteran also testified that he discussed poor sleep, snoring, and potentially undergoing a sleep study with a sick call clinician in 2003.  He stated that the study was never conducted, however, due to his imminent retirement.  In addition to the Veteran's testimony, the record also includes a statement submitted by an individual who reported she was married to the Veteran for 19 years and that he snored, had difficulty sleeping, and had periods of interrupted breathing during that time.  In a September 2008 letter, a private sleep specialist who had recently treated the Veteran stated that it was "well recorded" that sleep apnea can be present for many years prior to an initial diagnosis.  During a VA pulmonology appointment that same month, a physician noted the initial 2005 sleep study that led to the Veteran's diagnosis, but stated that his obstructive sleep apnea was "probably long standing for many years prior to diagnosis."

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this instance, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current sleep apnea arose during service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


